Citation Nr: 0103599
Decision Date: 02/06/01	Archive Date: 03/12/01

DOCKET NO. 99-14 556               DATE FEB 06, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD 

Thomas D. Jones, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 rating decision of a Regional Office
(RO) of the Department of Veterans Affairs (VA), which denied the
appellant's claim for entitlement to accrued benefits, based on a
finding that no such benefits were payable. She responded with a
January 1999 notice of disagreement, and was afforded a March 1999
statement of the case. She then filed a May 1999 VA Form 9,
perfecting her appeal.

In her May 1999 VA Form 9, the appellant requested a personal
hearing at the RO; however, in an August 1999 written statement,
she withdrew her request for a personal hearing.

FINDING OF FACT

1. L.T.C., the surviving spouse of a veteran, filed a claim in
February 1998 for aid and attendance benefits.

2. At the time of her death on May 8, 1998, L.T.C., was not
entitled to any accrued VA benefits.

CONCLUSION OF LAW

The appellant is not entitled to receive any additional unpaid
accrued benefits. 38 U.S.C.A. 5110, 5121 (West 1991 & Supp. 2000);
38 C.F.R. 3.500, 3.551, 3.1000 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant is the granddaughter of L.T.C., who was the widow of
a deceased veteran with wartime service. As such, L.T.C. was
receiving a nonservice- connected spousal pension. In February
1998, she filed a claim for an increase in her pension award, based
on her entrance into a nursing home the previous year, and her loss
of Supplemental Security Income payments. The VA awarded the widow
an increased pension, based on the need for regular aid and
attendance; this award was made effective from November 1, 1997.
The widow passed away on May 8, 1998.

The appellant filed a claim in July 1998 for accrued benefits due
the widow. She stated she bore the expenses of her grandmother's
last illness and death, and was thus entitled to accrued benefits
due her grandmother. She asserted that accrued benefits were due
because her grandmother entered a nursing home in May 1997, which
was several months earlier than the effective date VA assigned for
payment of aid and attendance benefits.

In a November 1998 decision, the RO determined that no accrued
benefits were due the widow at the time of her death, so none could
be paid the appellant. She responded with a timely notice of
disagreement, and this appeal was commenced. A March 1999 statement
of the case was afforded her, and she subsequently filed a May 1999
VA Form 9, perfecting her appeal.

3 -

Analysis

The appellant seeks any accrued benefits due L.T.C., her
grandmother and the spouse of a deceased veteran, at the time of
her death. With regard to accrued benefits, the law provides that
certain survivors of a recipient of VA benefits are entitled to be
paid, in a lump sum, the periodic monetary VA benefits to which the
recipient was entitled at death, or to which the recipient would
have been entitled based on evidence on file at death, for a period
prior to the last date of entitlement as provided in 38 C.F.R.
3.500(g) (2000). 38 U.S.C.A. 5121 (West 1991 & Supp. 2000); 38
C.F.R. 3.1000 (2000). The appellant, as the person who paid the
final sickness and burial expenses of L.T.C., is entitled to any
accrued benefits up to the amount appellant paid in expenses. 38
U.S.C.A. 5121(a)(5) (West 1991 & Supp.2000).

The effective date for an award of aid and attendance benefits is
the date of receipt of claim or the date entitlement arose,
whichever is later. 38 U.S.C.A. 5110(a), (d) (West 1991); 38 C.F.R.
3.402(c)(1) (2000). Additionally, when a veteran or surviving
spouse is receiving Medicaid-covered nursing home care, no pension
or death benefits exceeding $90 a month may be paid for any period
after the month in which Medicaid payments began. 38 C.F.R.
3.551(i) (2000). Hence, in the present case, when the surviving
spouse submitted her February 1998 claim for aid and attendance
benefits due to her receipt of Medicaid-covered nursing home care,
an effective date could only be assigned back to the original date
of the claim. In fact, an earlier effective date was assigned her,
and she was paid in excess of the amount she was due for her aid
and attendance claim.

The appellant has asserted that L.T.C. was in fact in receipt of
nursing home care prior to November 1997. However, that fact is
irrelevant. the surviving spouse had

-4-

a legal right to aid and attendance benefits only from the date of
her claim forward, and those benefits have already been paid to her
estate.

In conclusion, L.T.C., the veteran's surviving spouse, was paid the
full amount due her under the law for aid and attendance benefits,
based on her February 1998 claim. While the appellant may, as the
bearer of L.T.C.'s medical expenses, have a right to any
outstanding accrued benefits, no such benefits are currently
payable under the law. In a case where the law is dispositive of
the claim, the claim must be denied because of a lack of
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426
(1994).

ORDER

The appellant's claim for accrued benefits is denied.

G. H. Shufelt
Member, Board of Veterans' Appeals

5 -



